UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-6987


VICTOR LIVERMON,

                    Petitioner - Appellant,

             v.

HAROLD W. CLARKE,

                    Respondent - Appellee.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. M. Hannah Lauck, District Judge. (3:19-cv-00324-MHL-RCY)


Submitted: November 19, 2019                                Decided: November 22, 2019


Before WILKINSON and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Victor Livermon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Victor Livermon seeks to appeal the district court’s order dismissing without

prejudice his 28 U.S.C. § 2254 (2012) petition for failure to pay the filing fee. The order

is not appealable unless a circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1)(A) (2012). A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2) (2012).

When the district court denies relief on the merits, a prisoner satisfies this standard by

demonstrating that reasonable jurists would find that the district court’s assessment of the

constitutional claims is debatable or wrong. Slack v. McDaniel, 529 U.S. 473, 484 (2000);

see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003). When the district court denies

relief on procedural grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a debatable claim of the denial

of a constitutional right. Slack, 529 U.S. at 484-85.

       We have independently reviewed the record and conclude that Livermon has not

made the requisite showing. Moreover, Livermon has since paid the filing fee and the

district court docketed Livermon’s 28 U.S.C. § 2254 petition as a new civil action. See

Livermon v. Clarke, No. 3:19-cv-00487-MHL-RCY. Accordingly, Livermon has received

the relief he seeks on appeal. We therefore deny a certificate of appealability, deny leave

to proceed in forma pauperis, and dismiss the appeal as moot. We dispense with oral

argument because the facts and legal contentions are adequately presented in the materials

before this court and argument would not aid the decisional process.

                                                                               DISMISSED

                                             2